Exhibit 10.1

 
ESTABLISHMENT AND PURPOSE
 


On December 14, 1994, the Board of Directors of L.B. Foster Company (the
“Company”) adopted the L.B. Foster Company Supplemental Executive Retirement
Plan (the “Plan”).  The Plan was effective January 1, 1994.


The Plan is intended to constitute a “top hat plan” described in Sections
201(2), 301(a)(3) and 401(a)(1) of ERISA (i.e., a plan which is unfunded and
which is maintained by an employer primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees).  More specifically, the Plan was established to pay supplemental
benefits to certain executive employees who qualify for benefits under the L.B.
Foster Company 401(k) and Profit Sharing Plan (the “Qualified Plan”).  The Plan
is unfunded;  the Company will make the Plan benefit payments solely from its
general assets on a current disbursement basis.
 
The principal objective of this Plan is to ensure the payment of a competitive
level of benefits in order to attract, retain and motivate selected
executives.  This Plan is designed to provide retirement benefits lost due to
Sections 401(a)(17), 402(g), and 401(a)(4) of the Internal Revenue Code (the
“Code”), as well as any other sections of the Code limiting the amount the
Company can contribute under the Qualified Plan.


The last restatement of the Plan document was effective January 1, 2009.  This
restatement of the Plan document is effective January 1, 2012.  However, this
restatement is not intended to change any of the substantive provisions of the
Plan; it is intended only to incorporate certain clarifying language and
examples of benefit calculations, to assist those employees of the Company
charged with the administration of the Plan as well as those employees who are
Participants in the Plan.  The Plan is intended to comply with the requirements
of Section 409A of the Code in form and operation, and shall be interpreted in a
manner consistent with Section 409A of the Code and regulations promulgated
under Section 409A of the Code.
 



 
 

--------------------------------------------------------------------------------

 

 
ARTICLE I
 
DEFINITIONS
 


 
1.1           “Affiliated Company” means any subsidiary or affiliate of the
Company, whether or not such entity has adopted the Plan, and any other entity
which is a member of a controlled group as defined under the Code.


1.2           “Beneficiary” means the person or persons designated by a
Participant to receive payment of the Participant’s benefit under this Plan
after the Participant’s death.  At any time after commencement of participation,
a Participant may designate a Beneficiary to receive the benefit from this Plan
in the event of the Participant’s death.  A Participant may change his or her
designated Beneficiary at any time.  A Participant may designate any person or
persons as Beneficiaries.  Unless otherwise provided in the Beneficiary
designation form, each designated Beneficiary shall be entitled to equal shares
of the benefits payable after the Participant’s death. If a Participant fails to
designate a Beneficiary, or if no designated Beneficiary survives the
Participant for a period of fifteen (15) days, the Participant’s surviving
Spouse shall be the Beneficiary.  If the Participant has no surviving Spouse, or
if the surviving Spouse does not survive the Participant for a period of fifteen
(15) days, the estate of the Participant shall be the Beneficiary.
 
1.3           “Board of Directors” means the Board of Directors of the Company.
 
1.4           “Code” means the Internal Revenue Code of 1986, as amended, and as
it may be further amended from time to time.
 
1.5           “Committee” means the Compensation Committee of the Board of
Directors, or any successor committee to which duties similar to those of the
Compensation Committee have been delegated by the Board of Directors.
 
1.6           “Company” means the L.B. Foster Company, a corporation organized
and existing under the laws of the State of Delaware, as well as any Affiliated
Company which the Board of Directors has designated as eligible to adopt the
Plan.
 
1.7           “Compensation” means Compensation as defined in the Qualified
Plan, but without regard to the limit imposed by Section 401(a)(17) of the Code
and reflected in the Qualified Plan.
 
1.8           “Disability” means the condition of a Participant who:
 
(a)           is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months; or
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Company.
 
1.9           “Early Retirement Date” means the first day of the month
immediately following the month in which a Participant attains age 55.
 
1.10           “Effective Date” means the effective date of this Plan.  The Plan
was originally effective January 1, 1994.  This restatement of the Plan is
effective January 1, 2012.
 
1.11           “ERISA” means the Employee Retirement Income Security Act of
1974, as amended, and as it may be further amended from to time.
 
1.12           “Key Employee” means a Participant who is a key employee as
defined in Section 416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in
accordance with the regulations under that section but disregarding Subsection
416(i)(5)).
 
1.13           “Normal Retirement Date” means the first day of the month
immediately following the month in which a Participant attains age 65.
 
1.14           “Participant” means an employee of the Company who becomes and
remains a Participant as provided in Article II.
 
1.15           “Plan” means this Supplemental Executive Retirement Plan.
 
1.16           “Plan Administrator” means the Committee.
 
1.17           “Plan Sponsor” means the Company.
 
1.16           “Qualified Plan” means the L.B. Foster Company 401(k) and Profit
Sharing Plan, or such other defined contribution plan meeting the requirements
of Section 401(a) of the Code as may be maintained by the Company and covering
Participants in this Plan from time to time.
 
1.17           “Separation From Service” means any event which constitutes a
separation from service within the meaning of Treasury Regulation Section
1.409A-1(h).  For this purpose, a separation from service will be deemed to have
occurred where the facts and circumstances indicate that the Company and the
Participant reasonably anticipated that (a) no further services would be
performed by the Participant for the Company after a certain date, or (b) the
level of bona fide services the Participant would perform after such date
(whether as an employee or independent contractor) would permanently decrease to
a level less than fifty percent (50%) of the average level of bona services
performed (whether as an employee or independent contractor) over the
immediately preceding period of thirty-six (36) months (or over the full period
of services to the Company if the Participant has been providing services to the
Company for a period of less than 36 months).
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
1.18           “Spouse” means the lawful spouse of a Participant at the earlier
of the Participant’s date of death or the date benefits commence to the
Participant under the Plan.

 
 

--------------------------------------------------------------------------------

 

 
ARTICLE II
 
PARTICIPATION
 


 
2.1           Eligibility for Participation.  Eligibility for participation in
the Plan shall be limited to those individuals who comprise a select group of
management or highly compensated employees within the meaning of Section 201(2)
of ERISA.
 
2.2           Selection for Participation.  Participation in the Plan is solely
within the discretion of the Committee.  The Committee shall individually select
and name by resolution each eligible employee for participation in the Plan.  An
employee shall become a Participant as of the date specified in the resolution.
 
2.3           Duration of Participation.  A Participant shall remain a
Participant only for so long as he continues in the employ of the Company, or
the Committee, in its sole discretion, determines that the Participant shall no
longer be a Participant.

 
 

--------------------------------------------------------------------------------

 

 
ARTICLE III
 
ELIGIBILITY FOR RETIREMENT BENEFITS
 


 


3.1           Normal Retirement.  Each Participant who has a Separation From
Service on or after his Normal Retirement Date shall be eligible to receive a
retirement benefit on the date of his Separation From Service.  Notwithstanding
the foregoing, a distribution shall not be made to a Key Employee sooner than
six (6) months after the date of the Separation From Service or, if earlier, the
date of the Participant’s death.  Payment to a surviving Key Employee will be
made as soon as administratively feasible in the seventh month following the
month containing the date of the Separation From Service.
 
3.2           Early Retirement.  Each Participant who has a Separation From
Service on or after his Early Retirement Date (but before his Normal Retirement
Date) shall be eligible to receive a retirement benefit on the date of his
Separation From Service, provided that the Participant has received the approval
of the Committee to retire under the Plan.  Notwithstanding the foregoing, a
distribution shall not be made to a Key Employee sooner than six (6) months
after the date of Separation From Service or, if earlier, the date of the
Participant’s death.  Payment to a surviving Key Employee will be made as soon
as administratively feasible in the seventh month following the month containing
the date of the Separation From Service.
 
3.3           Death.  The Beneficiary of a Participant who dies prior to
Separation From Service (or following Separation From Service but prior to
payment of the Participant’s benefit) shall receive such Participant’s
retirement benefit on the first day of the second month following the month
containing the date of such Participant’s death.
 
3.4           Disability.  Each Participant who has a Separation From Service
due to Disability shall be eligible to receive a retirement benefit on the date
of his Separation From Service.
 
3.5           Involuntary Termination.  Each Participant who has a Separation
From Service due to involuntary termination by the Company (other than for
cause) shall be eligible to receive a retirement benefit on the first day of the
month following the month containing the date of such Separation From
Service.  Notwithstanding the foregoing, a distribution shall not be made to a
Key Employee sooner than six (6) months after the date of Separation From
Service or, if earlier, the date of the Participant’s death.  Payment to a
surviving Key Employee will be made as soon as administratively feasible in the
seventh month following the month containing the date of Separation From
Service.
 



 
 

--------------------------------------------------------------------------------

 

 
ARTICLE IV
 
AMOUNT AND PAYMENT OF RETIREMENT BENEFIT
 


 
4.1           Amount.  The retirement benefit payable under this Plan shall be
the amount accumulated in the individual bookkeeping account of the Participant
under the Plan resulting from the following credits:


(a)           Matching Contribution Credit.  For each year or portion of a year
in which the employee is a Participant, the Participant shall be credited with a
matching contribution credit calculated as the difference (if any) between:


(i)           the matching contribution that would have resulted under the
Qualified Plan if the Participant had made elective contributions sufficient to
generate the maximum rate of matching contribution available under the Qualified
Plan, without regard to any limits imposed by the Code (such as the
non-discrimination limit on elective contributions under Section 401(a)(4) of
the Code, the dollar limit on compensation taken into account under Section
401(a)(17) of the Code, the dollar limit on elective contributions under IRC
Section 402(g) of the Code, and the limits on annual additions under Section
415(c) of the Code), and


(ii)           the same calculation but with compensation limited as required by
Section 401(a)(17) of the Code.


This calculation is unrelated to the Participant’s actual rate of elective
contributions under the Qualified Plan.  Therefore, the matching contribution
credit under this Plan is not conditioned on the Participant’s making or
refraining from making elective contributions under the Qualified Plan.


Example:  Suppose that under the Qualified Plan the Company matches elective
contributions at a rate of dollar-for-dollar on elective contributions equal to
the first one percent of compensation and then fifty cents on the dollar for
elective contributions equal to the next six percent of compensation.  Thus, the
maximum match is four percent of compensation, which is generated by elective
contributions of seven percent or more.


Suppose the dollar limit on elective contributions under Section 402(g) of the
Code is $17,000 and the dollar limit on compensation imposed by Section
401(a)(17) of the Code is $250,000.  Suppose the Participant has actual
Compensation (as defined in this Plan) of $280,000.  No assumption is necessary
with regard to elective contributions made by the Participant, because whether
the Participant actually made any elective contributions is irrelevant.
 
 
 
 

--------------------------------------------------------------------------------

 

 
For the first factor, we assume elective contributions of seven percent—the rate
that generates the maximum matching contribution rate of four percent under the
Qualified Plan.  The dollar limit on elective contributions would ordinarily
prevent the Participant from making elective contributions of seven percent (as
that would amount to $17,500, whereas the 402(g) limit is $17,000), but for this
purpose we disregard the 402(g) limit.


Thus, the first factor above is four percent times $280,000, or $11,200.  The
second factor is four percent times $250,000, or $10,000.  Thus, the matching
contribution credit is $11,200 minus $10,000, or $1,200.


(b)           Profit Sharing Credit.  For each year or portion of a year in
which the employee is a Participant, the Participant shall be credited with a
profit sharing contribution credit calculated as the difference (if any)
between:


(i)           the profit sharing contribution that would have resulted if the
applicable percentage rate had been applied to the Participant’s Compensation
without regard to any limits imposed by the Code (such as the dollar limit on
compensation taken into account under Section 401(a)(17) of the Code and the
limits on annual additions under Section 415(c) of the Code), and


(ii)           the actual profit sharing contribution allocated to the
Participant under the Qualified Plan after application of the limitations of
Section 401(a)(17) of the Code and Section 415(c) of the Code.


Example:  Suppose that the Company made a profit sharing contribution for a
particular plan year equal to two percent of compensation.  The Participant had
compensation of $280,000 for that year.


The first factor above is two percent times $280,000, or $5,600.  The second
factor is two percent times $250,000, or $5,000.  Thus, the profit sharing
contribution credit under this Plan is $5,600 minus $5,000, or $600.


(c)           Interest Credit.  The Company shall apply an interest credit each
December 31 to the amounts of the matching contribution credit and the profit
sharing credit that are credited to the Participant’s bookkeeping account for
the year then ending, as well as to any previous year’s accumulated balance
under this Plan, at the greater of:


(i)           The calendar year’s rate of return of Fidelity’s Managed Income
Portfolio as of December 31 of such year, or


(ii)           A one-year annualized Treasury Bill interest rate as reported for
the last Friday of each year.
 
 
 
 

--------------------------------------------------------------------------------

 

 
4.2           Form of Payment.  The entire benefit payable to a Participant will
be paid in the form of a single lump sum payment on the date specified in
Article III.
 



 
 

--------------------------------------------------------------------------------

 

 
SECTION V
 
MISCELLANEOUS
 


 
5.1           Plan Amendment.  Amendments to this Plan shall be made by
resolution of the Board of Directors adopted in accordance with the by-laws of
the Company and applicable corporation law.  Alternatively, any one or more
officers of the Company may adopt amendments if authority to amend the Plan has
been delegated to them by the Board of Directors in accordance with the by-laws
of the Company and applicable corporation law.  A delegation may be general (by
way of describing the general duties and responsibilities of the officers) or
specific with regard to employee benefit plans such as this Plan and is not
invalid merely because it was made before this Plan was established.  An officer
exercising delegated authority to amend the Plan shall memorialize that exercise
in a writing signed by the officer.
 
5.2           Employment Rights.  Nothing contained herein will confer upon any
Participant the right to be retained in the service of the Company; nor will it
interfere with the right of the Company to discharge or otherwise deal with any
Participant without regard to the existence of this Plan.
 
5.3           Unfunded Plan.  This Plan is unfunded and has no assets.  There is
no trust or insurance.  All payments made under the Plan are made from the
general assets of the Company.  Participation in the Plan gives a Participant
nothing more than the Company’s contractual promise to pay deferred compensation
when due in accordance with the terms of this Plan.
 
5.4           Company Assets.  The Company is not required to segregate,
maintain or invest any portion of its assets by reason of its contractual
commitment to pay deferred compensation under this Plan.  If the Company
nevertheless chooses to establish a reserve, such reserve shall remain an asset
of the Company in which no Participant or Beneficiary has any right, title or
interest.  Participants and Beneficiaries entitled to deferred compensation
under this Plan have the status of general unsecured creditors of the Company.
 
5.5           Forfeiture.  If a Participant is discharged by the Company for
cause (conduct that is injurious to the Company, conduct which intentionally
violates either the Company’s written policies or the reasonable directives of
the Company’s Chief Executive Officer, or the commission of a felony) such
Participant’s rights to any benefit under this Plan shall be forfeited.  If the
Committee determines that any Participant is engaged in any trade, profession or
business which is, or is likely to be, detrimental to the best interests of the
Company, or if the Committee determines that such Participant has used or is
using trade secrets or other confidential information gained while in the employ
of the Company, the Committee may, upon written notice to the Participant,
suspend or forfeit the Participant’s right to any benefit under this Plan.
 
5.6           Termination of Employment.  No benefits are payable under this
Plan if a Participant terminates his employment for any reason other than those
specifically referred to in Article III.
 
 
 
 

--------------------------------------------------------------------------------

 
 
5.7           Plan Administrator.  The Plan Administrator shall have all rights,
duties and powers necessary or appropriate for the administration of the Plan.
 
5.8           Plan Interpretation.  Subject to the restrictions imposed by
Section 409A of the Code concerning the timing and form of benefits and
prohibitions on acceleration, the Plan Administrator shall have and shall
exercise complete discretionary authority to construe, interpret and apply all
of the terms of the Plan, including all matters relating to eligibility for
benefits, amount, time or form of payment, and any disputed or allegedly
doubtful terms.  In exercising such discretion, the Plan Administrator shall
give controlling weight to the intent of the Plan Sponsor.
 
5.9           Decisions.  All decisions of the Plan Administrator in the
exercise of its authority under the Plan shall be binding on the Plan, the Plan
Sponsor, and all Participants and Beneficiaries if not appealed in accordance
with the appeal procedure.  All decisions of the Plan Administrator on appeal
shall be final and binding on the Plan, the Plan Sponsor and all Participants
and Beneficiaries.
 
5.10           Plan Document.  Each Participant shall receive a copy of this
Plan and the Committee will make available for each Participant a copy of any
rules and regulations used by the Committee in the administration of the Plan.
 
5.11           Participant Statements.  Each Participant will be provided an
annual summary of the amount of the retirement benefit allocated to the
Participant under the Plan.
 
5.12           Governing Law.  This Plan is established under and will be
construed according to the laws of the Commonwealth of Pennsylvania, to the
extent not preempted by ERISA or other federal law.

 
 

--------------------------------------------------------------------------------

 

 
ARTICLE VI
 
CLAIMS AND APPEAL PROCEDURES
 


 
6.1           Claim for Benefits.  There should be no need to file a claim for
benefits.  The Company is expected to pay each Participant or Beneficiary
automatically, in accordance with the terms of this Plan.  Nevertheless, a
Participant or Beneficiary may claim benefits under this Plan by filing a
written claim with the Plan Administrator.
 
6.2           Anti-Alienation.  A Participant’s right to benefits under this
Plan is not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment or garnishment by creditors of the
Participant or the Participant’s Beneficiary.
 
6.3           Appeal of Denied Claim.  If a claim is denied and the claimant
disagrees and wants to pursue the matter, the claimant must file an appeal in
accordance with the following procedure.  A claimant cannot take any other steps
unless and until the appeal procedure has been exhausted.  For example, if a
claim is denied and the claimant does not use the appeal procedure, the denial
is conclusive and cannot be challenged, even in court.  An appeal is filed by
writing to the Plan Administrator stating the reasons why the claimant disagrees
with the denial.  An appeal must be made within 60 days after the claim was
denied.  In the appeal process, the claimant has the right to review the
pertinent documents, to be represented by another person, including a lawyer,
and to present evidence and arguments in support of the appeal.
 
6.4           Decision on Appeal.  The Plan Administrator will issue a written
decision on the appeal within 60 days. The Plan Administrator may, in its sole
discretion, decide to hold a hearing, in which case it will issue its decision
within 120 days.  The decision will explain the reasoning of the Plan
Administrator and refer to the specific provisions of this Plan on which the
decision is based.
 



 
 

--------------------------------------------------------------------------------

 



 


 


 


 


 


 
L. B. FOSTER COMPANY
 
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
 


 


 
As Amended and Restated Effective January 1, 2012